Case 7:20-cv-00530-MFU-JCH Document 9 Filed 11/16/20 Page 1 of 1 Pageid#: 105


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 FORVER AL-MANI HAMILTON, I,                        Civil Action No. 7:20-cv-00530
     Plaintiff,
                                                    MEMORANDUM OPINION
 v.
                                                    By: Michael F. Urbanski
 JEFF ARTRIP, et al,                                Chief United States District Judge
       Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered October 5, 2020, the court directed plaintiff to submit within 20 days from the

date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. Plaintiff was advised that a failure to comply would

result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                      13th
        ENTER: This _____ day of November, 2020.

                                                                  Michael F. Urbanski
                                                                  Chief U.S. District Judge
                                                                  2020.11.13 16:24:18 -05'00'
                                               __________________________________
                                                        Chief United States District Judge
